MORRIS, Judge.
By this appeal appellant does not challenge validity of the final order entered 31 January 1972 and challenges only validity of the order entered 30 June 1971 allowing the initially requested rate increase of 7.10% to go into effect pending final determination of the case, on condition that any amounts ultimately determined excessive must be refunded. This appeal thus presents the identical question as was presented in the case decided by this Court concurrently herewith entitled “State of North Carolina ex rel. Utilities Commission and Carolina Power & Light Company v. Robert Morgan, Attorney General,” with which case this case was consolidated for purposes of oral argument in the Court of Appeals.
For the reasons stated in the opinion filed in the companion case, the actions and orders of the Utilities' Commission appealed from in this case are
Affirmed.
Judges Campbell and Parker concur.